Citation Nr: 0625666	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  03-19 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to basic VA benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The appellant had active military service from December 1972 
to August 1974 and was discharged under other than honorable 
conditions.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 administrative decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied entitlement to VA benefits.  The 
appellant requested an RO hearing and Board hearing on his 
VA-Form 9, but later withdrew these requests in February 2004 
and May 2006, respectively.


FINDINGS OF FACT

The appellant's character of service was under other than 
honorable conditions.


CONCLUSION OF LAW

The requirements for basic eligibility for VA benefits based 
on character of discharge of the appellant have not been met. 
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.1(d), 3.12, 
3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to assist and notify

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to matters 
in which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (service 
during the Iranian hostage crisis is not a "period of war" 
for purposes of entitlement to nonservice-connected pension 
benefits).  The VCAA recognizes certain circumstances where 
VA will refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility. 38 C.F.R § 3.159 
(d).  When there is extensive factual development in a case, 
and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply. 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001).

The present case involves questions of eligibility for VA 
benefits, and the outcome of this case depends on whether the 
appellant is considered a veteran for VA purposes.  The facts 
are not in dispute, as the appellant has not contended that 
he did not receive a discharge under other than honorable 
conditions for incidents of discreditable nature, 
dishonorable failure to pay child support, and unauthorized 
periods of absence.  As such, to the extent in which the law 
is dispositive in this case, the VCAA is not applicable.  

Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service. 38 
U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d). 

The personnel records show that in July 1974 the appellant 
was recommended for elimination from the U.S. Army for 
unfitness, specifically, frequent incidents of discreditable 
nature with civil and military authorities, an established 
pattern of "shirking", an established pattern of failure to 
pay just debts, and a dishonorable failure to contribute 
adequate support to dependents.  In addition, it was reported 
that the appellant repeatedly failed to report to appointed 
place of duty.  These incidents were found to render him 
totally unfit for further military service.  The appellant 
also was found to be detrimental to the morale and espirit de 
corps of the unit.  The DD-Form 214 shows the appellant was 
discharged in August 1974 under other than honorable 
conditions.  

VA found in a July 1975 administrative decision that the 
appellant's period of active military service was terminated 
under dishonorable conditions, and constituted a bar to 
benefits administered by VA. 

The appellant's representative submitted a statement that the 
appellant went absent without leave (AWOL) in service because 
he was sick and felt that his mother could better care for 
him.  The representative also mentioned that the appellant 
had a lack of education and was immature during his period of 
service.  While these statements have been considered, where 
VA determines that a person's discharge from service was 
under dishonorable conditions, the payment of pension, 
compensation or dependency and indemnity compensation, based 
on that period of service, is barred.  See Cropper, 6 Vet. 
App. 450 at 452-53; 38 C.F.R. § 3.12.  Additionally, the 
appellant was not eliminated from the Army solely because of 
his periods of AWOL, as previously noted.

As the law and not the evidence is dispositive in this case, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under the law. Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to basic VA benefits is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


